Citation Nr: 0841995	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  0-4-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease status post myocardial infarction and coronary artery 
bypass graft (CAD s/p MI). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
November 1970, with subsequent periods of active duty for 
training and inactive duty training.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In a July 2003 rating decision, the RO, in pertinent part, 
denied a rating in excess of 70 percent for PTSD and denied 
the veteran's claim for a TDIU.  In a May 2004 decision, the 
RO declined to reopen the claim for service connection for 
CAD s/p MI since new and material evidence had not been 
received.  

Hearing requests are of record; however, the veteran's 
representative clarified in August 2007 that the veteran does 
not wish to appear for any type of hearing before the Board.  
Thus, the Board finds that all requests before a Board 
hearing have been withdrawn.   

In August 2007, the case was remanded for due process reasons 
and additional development.  The requested actions were taken 
and the Board now proceeds with its review of the appeal.  
While the case was in remand status, the agency or original 
jurisdiction (AOJ) granted a TDIU rating.  


FINDINGS OF FACT

1.  The veteran's service connected PTSD symptoms produces 
total occupational and social impairment.  

2.  In August 2002, the RO denied the veteran's claim for 
service connection for coronary artery disease status post 
myocardial infarction and coronary artery bypass graft (CAD 
s/p MI).  He was notified and did not appeal.  

3.  Evidence of record at the time of the August 2002 rating 
decision included:  service medical and personnel records, 
records of treatment at military facilities in April 1991, 
and private medical records showing CAD s/p MI in April and 
May 1991.  There was no evidence to connect the CAD s/p MI to 
the veteran's active service, service-connected disability, 
or period of active duty for training.  

4.  The evidence presented since the August 2002 rating 
decision is cumulative and does not provide evidence to 
connect the CAD s/p MI to the veteran's active service, 
service-connected disability, or period of active duty for 
training.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (2008).  

2.  The August 2002 RO decision is final.  Evidence received 
since the RO's 2002 decision is not new and material and the 
veteran's claim of entitlement to service connection for CAD 
s/p MI is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

In October 2007, a VCAA notice was sent to the veteran.  This 
notice fully complied with the requirements of the VCAA in 
effect at the time, including notifying the veteran of how VA 
determines ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  An updated notice on the 
CAD s/p MI was sent in February 2008.  Another up-date, in 
May 2008, provided the rating criteria in letter format.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  (The rating 
criteria had been provided in the June 2004 statement of the 
case.)  Thereafter, the veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  This cured any 
notice defects before the agency of original jurisdiction 
(AOJ) readjudicated the case by way of a supplemental 
statement of the case issued in July 2008.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including his medical records from the Social 
Security Administration (SSA).  The veteran has had a VA 
examination and a medical opinion was obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
February 2008 and again in September 2008, he indicated that 
he did not have any other information or evidence to submit.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The file contains extensive medical records from the Social 
Security Administration, VA, and private sources.  All have 
been reviewed and considered.  The veteran has several 
disabilities which are not at issue here.  Only those records 
pertaining to the present claims will be discussed in detail.  

A Rating in Excess of 70 Percent for PTSD

In December 2006, the veteran wrote that he stopped work for 
3 reasons: PTSD, his back, and his heart.  The main reason he 
quit was the PTSD.  He was going to lose his job anyway 
because he could not get along with co-workers or his bosses 
and all the other symptoms of PTSD.  He did not know the 
symptoms until doctors told him.  He stated that if he didn't 
have back and heart problems, he still would not be able to 
work.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

*	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own 
name...............................................................................
......100 percent; 
*	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships....................................................
.................70 percent; 

38 C.F.R. § 4.130, Code 9411 (2008).  

Discussion

The SSA records include a psychiatric assessment from April 
2002.  The veteran reported nightmares, flashbacks, amnesia, 
emotional numbing, increased vigilance, hyper startle 
response and insomnia.  He was more anxious than depressed.  
He slept with a knife and pistol and traveled with a rifle.  
He had nearly choked his wife and pointed a loaded rifle at 
her on one occasion.  He met the symptom criteria for panic 
disorder with a lump in his throat, shortness of breath, 
shakes, nausea, chest tightness, diarrhea, lightheadedness, 
and dizziness.  He was moderately depressed.  He denied 
suicidal thoughts.  He had had homicidal thoughts.  He had 
auditory hallucinations of his wife talking.  He also had 
visual and olfactory hallucinations.  He was somewhat 
paranoid.  He had to file bankruptcy and faced foreclosure.  
He was in his fifth marriage and he and his wife fought all 
the time.  He drank about a 6-pack every day.  The 
psychiatric diagnoses were: PTSD; mood disorder due to 
multiple medical problems; panic disorder without 
agoraphobia; depressive disorder, NOS (Not Otherwise 
Specified); and alcohol abuse.  The global assessment of 
functioning was 50.  The examiner commented that the veteran 
had PTSD symptoms due to his Vietnam experiences.  To make 
matters worse, he had a lot of medical problems recently, 
which caused him to be anxious and depressed.  His alcohol 
abuse compounded everything.  

The global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. 
App. 240, 243 (1995).  A GAF of 41 to 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DSM-IV, at 32; 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The veteran had a VA PTSD examination in May 2002.  He 
reported serving in Vietnam and being wounded 6 times.  He 
described himself as a loner.  He had problems with insomnia.  
He reported an exaggerated startle response and 
hypervigilance.  He had problems with anxiety, depression, 
and irritability.  He was frustrated with his wife and 
fighting all the time.  He had panic episodes with shortness 
of breath, a lump in his throat, nausea, chest tightness, 
diarrhea, dizziness, and light headedness.  He had daily 
intrusive thoughts of combat.  He said that memory troubles 
had caused problems at work.  He did not remember plans with 
his wife and that caused conflict.  He forgot where he put 
things.  He had emotional numbing.  He tended to avoid war 
movies, Orientals, and fireworks.  He recently saw a Vietnam 
war movie and had to fire a few rounds with his rifle.  He 
carried a rifle and bullets in his truck at all times for 
protection.  At times he thought he heard his wife talking 
but she was not there.  He had nightmares and awoke 
screaming.  He generally slept 3 to 4 hours a night and 
napped during the day.  He had irritability and easily lost 
his temper.  He reported pointing guns at his wives.  He also 
reported having flashbacks every now and then.  He had had 
suicidal thoughts approximately 2 or 3 years earlier.  

The veteran reported having multiple jobs as a machinist.  He 
had problems with irritability and frequent loss of temper on 
the job and was fired.  He had been on his current job for 11/2 
years.  Everyone was scared of him.  They felt he was a time 
bomb ready to explode.  He kept his previous job for the 
longest time, 12 years.  He reported that something was 
dropped by his supervisor and he lost his temper.  He was 
later fired for not doing a good job.  He had been unemployed 
since March 2002 due to back problems.  

On mental status examination, the veteran was alert, 
oriented, and cooperative.  He made good eye contact.  He was 
neatly but casually groomed and dressed.  His speech had a 
normal rate, rhythm, and volume.  He described his mood as 
tired and hot, natural.  His affect was blunted.  Thought 
processes were logical and goal directed, without evidence of 
looseness of associations.  He denied hallucinations and 
delusions.  Tests of memory, calculation and thought 
processes had correct responses.   He demonstrated a capacity 
for abstract reasoning.  Judgment was good.  He had had 
suicidal thoughts in the past, but not in the last 2 to 3 
years.  He reported homicidal thoughts when angry.  The 
diagnosis was PTSD, alcohol dependence, and nicotine 
dependence.  The GAF was 50.  

The examiner commented that the veteran's social adaptability 
and interactions with others were severely to, at times, 
totally impaired due to problems with irritability, violence, 
hypervigilance, and the desire to isolate.  His flexibility, 
adaptability, and efficiency in an industrial setting were 
severely to totally impaired due to problems with his desire 
to isolate, irritability, and decreased memory.  The examiner 
estimated the veteran's overall level of disability to be in 
the considerable to severe range.  He was currently able to 
handle funds.  

In November 2002, I. R. E., Jr., M.D., examined the veteran 
for SSA.  The doctor concluded that the veteran had a very 
significant psychiatric history and was hearing auditory 
hallucinations on a daily basis.  That probably was the thing 
that impaired him most at work, in the doctor's opinion.  The 
veteran was felt to be a poor candidate for working with the 
public.  The doctor also noted that the veteran's back and 
major atherosclerotic disease significantly disabled him.  

In December 2002, R. O. T., Ph.D., performed a mental status 
examination for SSA.  The veteran drove himself to the 
interview.  He was casually dressed with satisfactory 
personal hygiene.  He had an anxious but generally euthymic 
mood.  His affect was mood congruent.  He was oriented.  
Insight and judgment were intact, as was his memory.  
Communication skills were adequate.  He was able to 
articulate his thoughts and feelings appropriately.  He was 
talkative and spoke with a normal rate and volume.  Cognitive 
spontaneity was intact, as was his vocabulary.  His 
intellectual functioning appeared to be in the normal range.  
He reported that he had been experiencing PTSD since his tour 
of duty in Vietnam.  He had not been aware of what caused the 
symptoms but attempted to assuage them with excessive amounts 
of alcohol.  He complained of seeing the faces of enemy 
soldiers he killed and frequently smelled napalm and burning 
bodies.  He described sleep disturbances.  The veteran's 
vocational history was reviewed.  He had worked as a 
machinist and toolmaker.  He said he was no longer able to 
work because he was out a lot due to multiple health 
problems.  His medical problems included arthritis, heart 
disease, and chronic low back and lower extremity pain.  
Diagnoses were: history and current abuse of alcohol; combat 
related PTSD; financial stressors; panic disorder without 
agoraphobia; and mood disorder, major depressive, moderately 
severe, secondary to multiple somatic complaints.  The 
examiner concluded that the veteran was a poor candidate for 
any type of work activities that would require physical, 
occupational, or environmental stressors.  He doubted that 
the veteran could work closely well with the public or under 
supervision without conflicts that would lead to loss of 
jobs.  He was believed capable of managing funds.  

In February 2003, the veteran's wife told SSA personnel that 
the veteran drank about a six-pack of beer a day but did not 
become drunk.  During the day, he did not do much of 
anything.  He ate, slept, watched television, and spent time 
on the computer.  He initially stopped working because of 
problems with his back.  He kept himself bathed and fixed 
food, such as sandwiches, for himself.  He drove sometimes, 
but not a lot.  He had one friend who sometimes came by on 
weekends.  

In February 2003, J. K. P., Ph.D., reviewed the file for SSA.  
The veteran was able to remember location and work like 
procedures.  He was able to understand and remember short and 
simple instructions.  He could not understand and remember 
detailed instructions.  He was too distractible to work in 
the presence of others.  His symptoms would significantly 
interfere with satisfactory completion of a normal 
workday/week without extended periods of rest or cooling off 
periods.  He did not have the ability to communicate and 
interact adequately with the general public.  He was unable 
to sustain appropriate interaction with peers and co-workers 
without interference in work on a reliable basis due to PTSD.  
He did not have the ability to avoid hazards and take 
appropriate precautions in the work place.  During 
exacerbation of symptoms, he was not reliably able to 
distinguish reality and respond appropriately.  

In February 2003, the SSA concluded that the veteran was 
disabled by his anxiety related disorders and affective mood 
disorders.  

A VA PTSD examination was conducted in June 2003.  The 
veteran reported that hallucinations increased in frequency 
from 3 or 4 times a week to daily.  He described them as 
seeing shadows out of the corners of his eyes.  He told of an 
incident when he aimed a rifle at his wife after having 6 or 
8 beers.  He admitted to drinking up to 10 beers a day.  He 
had been arrested 8 times, including several charges of 
driving under the influence (DUI).  He currently lived with 
his wife and stepson.  He had been married 5 times, with his 
latest marriage lasting 5 years.  The previous marriages 
ended because he pointed a gun at his wives.  He was last 
employed as a tool maker in March of the previous year.  
Associations with foreigners caused flashbacks and he thought 
about Vietnam all the time.  He veteran detailed various 
physical problems.  

On mental status examination, the veteran was in mild 
emotional distress.  Hygiene and grooming were good.  Eye 
contact was good.  Speech had a normal rate and volume.  He 
was alert and oriented.  He complained of memory problems, 
but recall was adequate.  Abstraction of a similarity was 
confused.  Proverb interpretation was concrete.  Judgment was 
poor.  Current IQ was estimated to be average.  He admitted 
sleeping 4 hours at night and napping during the day.  He 
described his mood as hurting all the time and becoming mad.  
His affect was tense and his thoughts were slowed.  One of 
his goals was just to live.  There was no thought disorder.  
He denied suicidal thoughts.  He got angry with his family 
two days earlier and threatened to throw someone out the 
window, but went to bed himself.  He reported hearing voices 
a couple of times a month.  He described it as a mumbling 
sound.  He kept several loaded guns around the house.  He 
reported nightmares 4 or 5 times a week, mostly involving 
Vietnam combat.  He had hypervigilant feelings of fear and 
threat occasionally.  Startle reactions and emotional 
triggers included sounds of helicopters and airplanes.  He 
was especially reactive to foreigners and the sound of 
foreign languages.  The diagnostic impression was partner 
relational problems, adjustment disorder with anxiety, and 
PTSD, chronic.  The GAF was 50.  

The examiner further discussed the veteran's mental health.  
Medical conditions and sexual dysfunction were seen as 
current significant contributors to the veteran's loss of 
adjustment.  Related to the sexual dysfunction there appeared 
to be growing marital conflict resulting in a high potential 
for violence.  His medical problems, especially the heart 
condition, were an additional source of anxiety and worry.  
He also had numerous symptoms of PTSD from Vietnam combat, 
most prominently intrusive thoughts and preoccupation with 
shooting and killing.  The veteran did not appear to be 
employable under the current conditions.  His social 
interactions were impaired to a severe degree.  His ability 
to function in an occupational setting was at least 
moderately impaired.  His level of disability overall was in 
the severe range.  The veteran appeared competent to manage 
funds.  In addendum, the examiner noted that alcohol 
dependence made a very significant contribution and was a 
very major factor in his irritability and loss of inhibition 
resulting in threat and danger to his family.  The examiner 
stated that the diagnosis should be amended to include 
alcohol dependence and the disability rating should factor in 
that, in addition to marital stress and adjustment disorder 
to medical condition, that an acute and high level of alcohol 
dependence was seen to be a major factor.  

The veteran was seen in March 2004 for a VA mental health 
triage intake assessment.  He complained of being depressed 
and tired all the time.  He had difficulty sleeping and awoke 
every two hours.  He had several guns in his house and always 
carried a rifle in his truck.  He had mood swings with 
outbursts at his wife and stepson.  He was drinking 6 to 12 
beers daily and had difficulty coping with illness and 
financial problems.  He was neat and made good eye contact.  
Kinetics and verbalization were normal.  His mood and affect 
were depressed, anxious, irritable, and agitated.  He was 
alert and oriented.  Concentration was good.  Recent memory 
was fair and remote memory was poor.  There was no suicidal 
or homicidal ideation.  The GAF was 50.  

A VA clinical note, dated in April 2007, reflects the 
veteran's report of jumping out of bed.  He still saw a lot 
of things.  His appetite was okay and his mood was getting 
better.  On mental status examination, he was alert, 
attentive, cooperative and casually dressed and groomed.  His 
affect had a constricted range.  Speech was unremarkable.  
Thoughts were goal directed and sequential.  No active 
hallucinations or delusions were reported.  He denied 
suicidal or homicidal thinking.  Insight and judgment were 
fair.  The impression was: alcohol induced psychotic disorder 
with hallucinations; alcohol dependence with continuous 
drinking behavior; PTSD, chronic, severe; major depressive 
disorder, recurrent, severe with psychotic features; and yet 
to ruled out bipolar disorder.  He had cluster B personality 
traits.  The GAF was 45.  

A VA psychiatry follow-up note, dated in October 2007, shows 
the veteran reported that he felt pretty good and his 
medication helped.  His sleep was real good and his appetite 
was normal.  His mood was pretty good.  The only problem he 
reported was that he was afraid to go hunting because he 
still heard a television or radio playing.  Objective 
findings on mental status examination were essentially 
normal.  He was alert, attentive, cooperative, and casually 
dressed and groomed.  His affect was almost full range.  His 
speech was unremarkable.  His thoughts were goal directed and 
sequential.  No active delusions were reported.  He denied 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  The only abnormality was his report of continued 
psychotic experiences with hearing voices, but he could not 
make out what they said.  The impression was: alcohol induced 
psychotic disorder with hallucinations; alcohol dependence 
with continuous drinking behavior; PTSD, chronic, severe; and 
major depressive disorder, severe with psychotic features, 
chronic audiovisual hallucinations.  Cluster B personality 
traits were also diagnosed.  The GAF was 50.  The clinician 
expressed the opinion that the veteran was not employable due 
to the severity of his PTSD.  

On the April 2008 VA PTSD examination, the veteran reported 
that he was depressed and stayed inside.  He stayed away from 
anybody.  He separated from his 6th wife, explaining that he 
could not put up with all the noise.  He reported difficulty 
maintaining sleep.  He slept 1 to 2 hours at a time and slept 
throughout the day.  He had combat nightmares almost daily.  
He reported experiencing intrusive thoughts of Vietnam on a 
daily basis.  He did not go around people and did not go to 
church.  He experienced increased anxiety and vigilance.  
Foreigners scared him.  He reported significant difficulty 
with anger control, anxiety, and emotional blunting.  He 
reported a startle reaction and avoiding programs about war.  

On mental status examination, he reported moderate dysphoria, 
feelings of hopelessness and helplessness, anhedonia, and 
loss of libido.  He displayed mildly poor hygiene and 
grooming.  His affect was blunted.  Other objective findings 
were essentially normal.  He was alert and oriented.  History 
was accurate.  Insight was adequate.  Response latencies were 
normal.  Attention was adequate and not distractible.  Speech 
was spontaneous, fluent, grammatical, and free of 
paraphasias.  Immediate, recent, and remote recall were all 
with normal limits.  He was logical and goal directed.  He 
denied suicidal or homicidal ideation.  The examiner found no 
evidence of disorder in the veteran's thought process or 
content.  His eye contact was good.  There was no pressured 
speech, grandiosity, or irritability noted.  

The diagnosis was: PTSD, chronic, severe; and alcohol 
dependence.  It was noted that the veteran had significant 
coronary artery disease and degenerative spine disease.  The 
GAF was 45.  The examiner commented that the PTSD and alcohol 
dependence were more likely than not inter-related.  The 
veteran's PTSD was somewhat worse.  The veteran was said to 
be currently experiencing a severe degree of impairment of 
social functioning and a severe degree of impairment of 
occupational functioning.  His overall level of disability 
was severe.  With his ongoing alcohol dependence, the 
psychologist believed the veteran would require assistance 
managing his funds.  In July 2008, the RO proposed a finding 
of incompetency.  

Conclusion

The veteran is currently assigned a 70 percent rating for his 
service-connected PTSD.  The next higher rating, and the 
highest available under the rating schedule, 100 percent, 
requires total occupational and social impairment due to 
symptoms.  The rating schedule has examples of totally 
disabling symptoms, but the wording "due to such symptoms 
as" clearly identifies the listed symptoms as examples.  The 
listed symptoms are not exclusive.  Based on a review of the 
evidence, the Board finds that the veteran's PTSD symptoms 
results in total occupational and social impairment.  The 
record shows that the veteran's PTSD symptoms are severe.  
His symptoms includes periods of suicidal and homicidal 
thoughts, auditory and visual hallucinations, anger, anxiety, 
startle reaction, problems with impulse control and memory 
problems.  In May 2002, the examiner stated that the 
veteran's social adaptability and interactions with others 
were severe to, at times, totally impaired due to problems 
with irritability, violence, hypervigilance, and the desire 
to isolate.  It was also reported that the veteran's 
flexibility, adaptability, and efficiency in an industrial 
setting were severe to totally impaired due to problems with 
his desire to isolate, irritability and decreased memory.  In 
February 2003, a psychologist noted that the veteran could 
not understand or remember detailed instructions and that he 
was too distractible to work in the presence of others.  He 
related that the veteran's PTSD symptoms would significantly 
interfere with satisfactory completion of a normal 
workday/week without extended periods of rest or cooling off 
periods.  He also related that the veteran was unable to 
sustain appropriate interaction with peers and co-workers 
without work interference on a reliable basis due to PTSD 
symptoms.  The psychologist further stated that during 
exacerbations of PTSD symptoms, he was not reliably able to 
distinguish reality and respond appropriately.

Moreover, the opinions of the medical professionals who 
examined the veteran for SSA were to the effect that the 
veteran could not work because of his psychiatric problems.  
One of the most recent VA treatment notes, in October 2007, 
shows a VA clinician specified that the veteran was not 
employable due to his PTSD symptoms.  Finally, on the April 
2008 VA PTSD examination, the examiner found the veteran was 
so severely impaired that he might need assistance in 
managing his funds.  In July 2008, the RO proposed a finding 
of incompetency.  

While the Board notes that the veteran's reported PTSD 
symptoms may vary at times, in giving the veteran the benefit 
of the doubt, the Board concludes that his service-connected 
PTSD symptoms more nearly approximates total occupational and 
social impairment, and warrants a 100 percent evaluation 
under the rating schedule.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the impairment 
due to the service-connected PTSD has not significantly 
changed during the rating period and uniform rating is 
appropriate in this case.  

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Service Connection for CAD s/p MI

In August 2002, the RO denied service connection for the 
veteran's coronary artery disease status post myocardial 
infarction and coronary artery by-pass graft.  Review of the 
claims folder does not reflect a timely appeal of that 
decision.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  Effective for claims filed 
after August 29, 2001: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

With these requirements in mind, the Board has reviewed the 
record.  When the case was denied in August 2002, the 
evidence contained service medical records, evidence of 
hospitalization in April 1991 while on active duty for 
training, and records of private hospitalization in late 
April and early May 1991, for coronary artery disease, a 
myocardial infarction, and a 4 vessel coronary artery by-pass 
graft.  The rating decision shows that the RO considered 
various bases for the claim and found that the evidence did 
not connect the veteran's CAD s/p MI to his active service, 
his service-connected disabilities, or to his active duty for 
training.  

The veteran reasserted his claim in January 2004.  A February 
2004 VCAA notice letter advised him of the need for new and 
material evidence to reopen the claim.  A January 2007 VCAA 
notice letter had a detailed discussion of new and material 
evidence.  It informed the veteran that the claim had 
previously been denied because the evidence did not show it 
was related to his service-connected malaria, or that it was 
present in service, and that there was no evidence that he 
had a heart attack while on active duty for training.  It was 
emphasized that new and material evidence had to relate to 
these facts.  In February 2008, the veteran was told that new 
and material evidence would have to provide a relation to 
service.  The veteran was afforded ample time to submit such 
evidence before the claim was last adjudicated with a 
supplemental statement of the case in July 2008.  

In response to the several notices from the RO, the veteran 
has not submitted any evidence, but has variously repeated 
his claims that his heart disability is due to his active 
service, his service-connected disabilities, and/or his 
active duty for training.  These claims were previously 
considered.  They are cumulative and redundant.  They are not 
new and material.  

The file has been reviewed.  It has grown with evidence of 
continuing cardiovascular disability, a well as other 
conditions.  However, the presence of a current 
cardiovascular disorder was previously established, so 
evidence of its continued existence is cumulative and 
redundant.  It is not new and material evidence.  As it has 
been repeatedly explained to the veteran, the claim was 
previously denied because there was no evidence to relate the 
current disability to service, a service-connected 
disability, or his active duty for training.  Review of the 
record does not disclose any such new and material evidence.  
While the veteran and his representative have reasserted 
their claim, they have not pointed out any evidence of the 
required connection.  Consequently, the Board must conclude 
that there is no new and material evidence and the claim for 
service connection for CAD s/p MI cannot be reopened.  


ORDER

A 100 percent rating is granted for PTSD, subject to the laws 
and regulations governing the payment of monetary awards.  

Since new and material evidence has not been received, the 
petition to reopen a claim for service connection for CAD s/p 
MI is denied. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


